—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea before sentencing, defendant failed to preserve for our review his challenge to the sufficiency of the plea (see, People v Ramirez, 159 AD2d 392, lv denied 76 NY2d 863). In any event, the record establishes that defendant entered the plea knowingly, intelligently and voluntarily. Defendant has also failed to preserve for our review his challenge to the District Attorney’s sentencing recommendation (see, CPL 470.05 [2]). We decline to exercise our power to review that challenge as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Cayuga County Court, Corning, J.—Sexual Abuse, 1st Degree.) Present—Pine, J. P., Lawton, Fallon, Doerr and Balio, JJ.